Citation Nr: 0106092	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to November 
1988, with four years prior active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision 
rendered by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied entitlement to the benefit sought on 
appeal.  A notice of disagreement was received in October 
1999, a statement of the case was issued in November 1999, 
and a substantive appeal was received in January 2000.  

The Board observes that pursuant to his January 2000 
substantive appeal for the issue at bar, the veteran withdrew 
his notice of disagreement with respect to the issue of 
entitlement to an increased disability rating for a right 
knee disability.  Therefore, this issue is not in appellate 
status.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§§ 20.201, 20.204(a), (c) (2000).


REMAND

The veteran contends that he currently suffers from GERD as a 
result of medication he has been prescribed to treat his 
service-connected right knee disability.  

Preliminary review of the claims file suggests that the 
medical record may be incomplete.  Although the veteran 
underwent a comprehensive VA gastrointestinal examination and 
accompanying upper gastrointestinal radiology study in 
November 1998 that found no GERD or other gastrointestinal 
disease, the veteran maintains that he was diagnosed with 
GERD previously at the Evansville VA medical facility.  
Specifically, the veteran claims that he was seen and treated 
at on an outpatient basis at VA for GERD by a Dr. Berry prior 
to the November 1998 VA examination.  The November 1998 VA 
examination report notes that the veteran's Evansville 
medical chart was reviewed.  However, as was pointed out by 
the veteran's accredited representative in the informal 
hearing presentation, these Evansville VA medical records do 
not appear to have been associated with the record.  Further 
action to locate and associate all such VA records with the 
claims file is necessary before the Board may proceed with 
appellate review. 

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This newly enacted legislation 
provides, in part, for VA assistance to claimants under 
certain circumstances.  Among other things, when such 
circumstances arise, reasonable efforts must be made by VA to 
obtain VA or private medical records, or provide for an 
examination or medical opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In view of the need for further action to obtain any 
missing VA medical records, appropriate action to ensure 
compliance with the new legislation is also appropriate.

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private medical 
records not already in the claims file 
should be obtained and made a part of the 
appellate record.  The RO is specifically 
directed to obtain any pertinent medical 
records from the Evansville VA outpatient 
medical facility not already in the 
claims file, including records 
documenting treatment by a Dr. Berry, and 
to permanently associate such records 
with the appellate record. 

2.  The RO should review the claims file 
and ensure that all assistance to the 
veteran pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 have 
been complied with.  

3.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether another VA 
examination to evaluate the veteran's 
current condition or to obtain a medical 
opinion to reconcile the evidence is 
necessary.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for GERD secondary to service-
connected right knee disability.  If the 
benefit sought on appeal is not granted, 
then the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The purpose of this remand is to ensure that all pertinent 
medical records are reviewed and to ensure compliance with 
the Veterans Claims Assistance Act of 2000.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




